DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-23 have been presented for examination on the merit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yerkes et al (US 20140031214) in view of Patzoldt et al (US 20110287935), Birthisel (8,163,672) and as evidenced by Mineral Technologies Inc, Vical 1000®. 

                                      Applicant’s claims
A herbicide delivery system comprising a solid carrier and a potassium salt of a herbicidal carboxylic acid coated onto the surface of the solid carrier, wherein the potassium salt of the herbicidal carboxylic acid is from about 0.1 gram acid equivalent per kilogram (g ae/kg) to about 100 g ae/kg of the total herbicide delivery system and the coated solid carrier is free flowing and does not cake during storage, wherein the herbicidal carboxylic acid is picloram, wherein the system further comprises aminocyclopyrachlor. 

Yerkes et al teach herbicidal compositions containing (a) a compound of formula I, a pyridine carboxylic acid or an agriculturally acceptable ester or salt thereof and (b) a synthetic auxin herbicide, e.g., 2,4-D, aminopyralid, dicamba, clopyralid, picloram K+, etc, or the carboxylate salt thereof. The said compositions provide control of undesirable vegetation (See abstract, [0003], [0007]-[0008], [0013], [0019] and [0126]). 
One embodiment of the disclosure includes methods of controlling undesirable vegetation comprising the step of applying a herbicidally effective amount of at least one mixture applied at a rate, expressed in gai/ha or gae/ha of clopyralid selected from the group of rates and ranges of rates consisting of, about 35, 50, from 35 to 50, (See [0039]).
The said compositions further comprise at least one agriculturally acceptable adjuvant or carrier. They can be solids, such as, for example, dusts, granules, water-dispersible granules, or wettable powders, etc, (See [0136]). Suitable solid carriers lime, calcium carbonate, Fuller's earth, and the like (See [0139]).  Suitable agricultural adjuvants and carriers include quaternary ammonium salt; organic acid, anionic surfactant, etc, (See [0137] and [0140]). The active agent may be mixed with a liquid carrier such as water (See [0138]). 
Yerkes et al further disclose that the concentration of the active ingredients in the said compositions is from about 0.0005 to 98 % by weight. In some embodiments, the concentration is from about 0.5 to 90 % percent (See [0143]).
Yerkes et al lack a specific disclosure on the active agent being the potassium salt, presence of aminocyclopyrachlor and the mixture being coated on the solid carrier. These are known in the art as taught by Patzoldt et al and, Birthisel. Yerkes et al and Birthisel are silent with regard to the shape of lime or limestone particles. This is known as evidenced by VICAL 1000®.

Patzoldt et al teach a herbicidal compositions comprising a) a herbicide compound A which is selected from naptalam, the salts and esters thereof; and b) a herbicide compound B which is selected from dicamba, pyridinecarboxylic acid herbicides; and aminocyclopyrachlor, the salts and esters thereof (See abstract). Pyridinecarboxylic acid herbicides include e.g. aminopyralid, clopyralid, picloram, triclopyr and fluoroxypyr and their salts and their esters. Examples of suitable salts of aminopyralid, clopyralid, picloram, such as their potassium salts (See [0044]). 
Patzoldt et al’s particularly preferred compositions comprise at least one, e.g. 1, 2 or 3, further herbicide compounds C, which is/are selected from the group consisting aminopyralid, clopyralid, picloram, the salts and esters thereof (See [0078] and [0093]). 
It is further disclosed that granules, e.g. coated granules, can be prepared by binding the active ingredients to solid carriers (See [0173]). Suitable carriers include limestone, lime and clay (See [0163]).

Birthisel teach a multiple effect plant growth promoting mixture that includes a plurality of granules, each containing an active agent effective in inhibiting an organism interfering with plant growth are intermixed with the fertilizer granules (See abstract).
	An active agent granule carrier particle need only be well sized for broadcast distribution and be inert towards the active agent coating. Typically, a base carrier particle has a size from 500 to 3000 microns (See col. 4, lines 43-50).
Specific examples of base carrier particles include: limestone particulate having a mean particle size of 1000 microns. Particulate is typically present from 0.1 to 99.9 total weight percent and preferably from 5 to 98 total weight percent. (See col. 4, lines 53-63). An active agent in solid or liquid form is present in or on an active agent granule. The active agent is added virtually without limit and includes any active agent solid or liquid active to inhibit an organism deleterious to the target plant and includes herbicide. The said active agents include carboxylic acids (See col. 5, lines 29-33). 
Birthisel discloses an active agent for application as a liquid coating onto a carrier particle (See col. 6, lines 54-61 and claim 9).  Active agent granules are optionally compounded with inner fillers, dust control and flow aids, solvents, surfactants, and/or other adjuvants, alone or in combination with up to several other active agents (See col. 7, lines 11-15). 

Evidenced By:
Mineral Technologies Inc provides product details of VICAL 1000® discloses that VICAL 1000® is screened high purity dedusted granules of limestone. The photo of the granules shows that said limestone granules are irregular in shape and that more than 80% of the said granules have a particle size of about 40 U.S. Mesh (i.e.  420 micron).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Yerkes et al, Patzoldt et al and Birthisel to arrive at the instant invention. It would have been obvious to do so because Yerkes et al teach granules of a solid inert carrier such as lime and two or more active agents, i.e herbicides to cause a preferentially advantageous effect on plants. Yerkes et al teach that suitable herbicides include picloram, clopyralid and aminocyclopyrachlor, a salt thereof and mixtures thereof. Patzoldt et al teach a herbicidal composition comprising two or more herbicides, especially as a coated granule wherein the herbicides include picloram and aminocyclopyrachlor and the solid carrier may be limestone. Birthisel teach plant growth composition mixtures wherein a liquid composition comprising one or more active agents such as herbicides are coated on a solid carrier particle such as limestone particles.

  In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,098,342 in view of Patzoldt et al (US 20110287935). Although the claims at issue are not identical, they are not patentably distinct from each other because while the conflicting claims are not identical, the examined claims would have been obvious over the reference claims in view of Patzoldt et al.
Specifically the instant claims are drawn to an herbicidal delivery system comprising a carrier and a potassium salt of a carboxylic acid, picloram, coated on a solid carrier and aminocyclopyrachlor. The reference claims are drawn to an herbicidal delivery system comprising a carrier and a potassium salt of a carboxylic acid coated on a solid carrier wherein the herbicidal carboxylic acid is picloram. Reference claim 3 states that the system further comprises aminopyralid. The difference is that the examined system comprises aminocyclopyrachlor while reference claimed system comprises aminopyralid. However as taught by Patzoldt et al, aminopyralid, and aminocyclopyrachlor, are interchangeable species (See [0047]). 
Thus it would have been obvious to one of ordinary skill in the art to have chosen either herbicides for the same delivery system with a reasonable expectation of success.

 
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,015,965. Although the claims at issue are not identical, they are not patentably distinct from each other because while the conflicting claims are not identical, the examined claims would have been obvious over the reference claims.
Specifically the instant claims are drawn to an herbicidal delivery system comprising a carrier and a potassium salt of a carboxylic acid, picloram, coated on a solid carrier and aminocyclopyrachlor. The reference claims are drawn to a method of controlling undesirable vegetation comprising contacting the vegetation or the locus thereof with, or applying to the soil to control or prevent the emergence of the vegetation, a herbicidally effective amount of a herbicide delivery system comprising a solid carrier and a potassium salt of a herbicidal carboxylic acid coated onto the surface of the solid carrier, wherein the herbicidal carboxylic acid is selected from the group consisting of aminopyralid, aminocyclopyrachlor, clopyralid, dicamba and picloram and mixtures thereof.
The difference is that the examined claims are drawn to the system comprises aminocyclopyrachlor and picloram, while the reference claims are drawn to a method of controlling vegetation by applying the claimed system. Thus it would have been obvious to one of ordinary skill in the art to have recognized that the method of reference claims require the delivery system of the examined claims. Also the claimed delivery system is applied to the vegetation to achieve the method of the reference claims. 

Claims 16-23 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616